Citation Nr: 0501866	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
rating for bilateral hearing loss.  

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from February 1943 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan, which effected a reduction in 
the disability rating assigned for the appellant's service-
connected bilateral hearing loss, effective from December 1, 
2003.  Prior to that rating, the appellant had sought an 
increased evaluation for his bilateral hearing loss.  A 
notice of disagreement (NOD) as to the August 2003 rating was 
received by the RO in September 2003.  In the NOD, the 
appellant objected to the rating reduction and again alleged 
that his disability was worse than when he was receiving a 60 
percent evaluation.  In October 2003, the RO issued a 
statement of the case (SOC) where the issue was characterized 
as an increased rating.  A substantive appeal (VA Form 9) was 
received in that same month.                 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim stemming from a rating 
reduction action is a claim for restoration of the prior 
rating, not a claim for an increased rating.  Peyton v. 
Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  This distinction is significant 
for purposes of the present case in view of the fact that 
both restoration of a 60 percent rating and an increased 
rating are sought.  The rating, NOD, and SOC effectively 
embrace both issues, as does the substantive appeal.  Thus, 
the Board finds that the appeal encompasses two separate 
issues, as characterized on the title page of this decision.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).



REMAND

A review of the record shows that in February 2003, the 
appellant, through his representative, filed a claim for an 
increased rating.  At that time, the appellant was in receipt 
of a 60 percent disability rating for his bilateral hearing 
loss, but sought a higher rating.  In support of his 
contentions, the appellant submitted a VA audiological 
examination report, dated in February 2003.  

In an April 2003 letter from the RO to the appellant, the 
appellant was notified of the types of evidence he needed to 
submit relevant to his increased rating claim, and the 
development the VA would undertake.  The RO stated that they 
had requested a VA examination for hearing loss, and that the 
appellant would be notified by separate letter of the time 
and place of the appointment.  However, by a May 2003 rating 
action, the RO proposed a reduction of the appellant's rating 
for his bilateral hearing loss to 50 percent.  The RO noted 
that the proposed reduction was based on the results of the 
appellant's February 2003 VA audiological examination.  In a 
letter from the RO to the appellant, dated in June 2003, the 
RO informed the appellant of the proposed reduction from 60 
percent to 50 percent.  The appellant was given 60 days in 
which to submit evidence as to why the reduction should not 
be made, and 30 days in which to request a hearing on the 
matter.    

By a letter from the appellant to the RO, dated and received 
by the RO in June 2003, the appellant stated that he had 
recently undergone audiometric testing which was performed by 
A.I.D., M.D., at the Lakeshore Ear, Nose, Throat Center.  The 
appellant indicated that Dr. D. had informed him that his 
hearing had not improved at all.  Thus, the appellant 
maintained that his benefits should not be reduced.  In 
support of his contentions, the appellant submitted a private 
medical statement from Dr. A.I.D., dated in June 2003, with 
an attached audiometric examination report, also dated in 
June 2003.  In the June 2003 statement, Dr. D. reported that 
he had followed the appellant for his severe bilateral 
hearing loss since 1999.  Dr. D. stated that the appellant 
had recently notified him regarding "an allegation by the 
benefits department" that the appellant's hearing had 
improved and, as such, his disability benefits should be 
reduced.  According to Dr. D., upon a review of the 
appellant's recent audiograms, it was his opinion that the 
appellant's audiograms showed a bilateral severe hearing loss 
which had not improved at all.  Therefore, Dr. D. indicated 
that a review of the appellant's audiologic data showed that 
the appellant's hearing remained severe and stable, and that 
it had not improved.  The attached June 2003 audiometric 
examination report contained uninterpreted graphical 
representation of the appellant's auditory threshold testing 
results.  

In an August 2003 rating action, the RO reduced the 
disability rating for the appellant's service-connected 
bilateral hearing loss, from 60 percent to 50 percent 
disabling, effective from December 1, 2003.  At that time, 
the RO noted that the decision to reduce the appellant's 
disability rating to 50 percent was based on the results of 
the appellant's February 2003 VA audiological examination.  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e) (2004).

In this case, the Board observes that after the RO had 
notified the appellant that they were proposing to reduce the 
disability rating for his service-connected bilateral hearing 
loss from 60 to 50 percent disabling based on evidence 
showing that the appellant's bilateral hearing loss had 
improved, the appellant submitted private medical evidence 
refuting their claim.  In this regard, although the RO had 
maintained that the results of the appellant's February 2003 
VA audiological examination showed that the appellant's 
hearing disability had improved, the Board notes that in the 
June 2003 private medical statement from Dr. D., Dr. D. 
specifically reported that recent audiologic data reflected 
that the appellant's hearing remained severe and that it had 
not improved at all.  Dr. D. also submitted a June 2003 
audiometric examination report which contained uninterpreted 
graphical representation of the appellant's auditory 
threshold testing results.  Therefore, given that within the 
60 day period in which the appellant had to submit evidence 
showing that the reduction should not be made, the appellant 
submitted evidence which specifically refuted the RO's 
contention that his bilateral hearing loss had improved, the 
Board is of the opinion that a new audiometric examination is 
required in order to assess the level of disability 
attributable to the appellant's service-connected bilateral 
hearing loss.    

The Board also notes that in the October 2003 SOC, although 
the RO provided the appellant with the applicable laws and 
regulations pertinent to his increased rating claim, the RO 
did not cite, address, or otherwise mention the legal 
criteria for reducing ratings.  Therefore, the Board finds 
that the appellant should be specifically advised by the RO 
of the laws and regulations pertinent to reducing ratings.  

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO should specifically request 
that the appellant identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected bilateral hearing 
loss in recent years.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include the 
private medical treatment records from 
Dr. A.I.D. at the Lakeshore Ear, Nose, 
Throat Center.  The RO should 
specifically request that Dr. D. provide 
a written interpretation with numerical 
results of the June 2003 audiological 
examination.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond. 

2.  In the April 2003 letter from the RO 
to the appellant, the RO noted that they 
had received treatment records from a Dr. 
S.  However, upon a review of the 
evidence of record, the Board is unable 
to locate any records from Dr. S.  
Therefore, the RO should clarify whether 
or not they have received treatment 
records from Dr. S.  Any records or 
information obtained must be made part of 
the claims folder.  If, in fact, there 
are no records from Dr. S. which are 
associated with the claims file, 
documentation to that effect should be 
placed in the claims file.    

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an audiometric 
examination to determine the current 
severity of his bilateral hearing loss.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  Audiometric findings 
necessary to apply pertinent rating 
criteria should be made.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  Any report prepared should be 
typed.  

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

6.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case (SSOC) and an appropriate 
period of time should be allowed for 
response.  In regard to the appellant's 
claim for restoration of a 60 percent 
disability rating for bilateral hearing 
loss, the RO must cite and discuss 
38 C.F.R. § 3.105(e) when readjudicating 
the claim and when issuing the SSOC.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




